DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  T.I.O. MEDICAL INTERVENTION, LLC a/a/o ALFONSO POWELL,
                         Appellant,

                                    v.

              SECURITY NATIONAL INSURANCE COMPANY,
                             Appellee.

                              No. 4D21-497

                              [May 19, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Daniel J. Kanner, Judge; L.T. Case Nos. COCE17-
009918 and CACE20-017658.

  John C. Daly, Matthew C. Barber, and Christina M. Kalin of Daly &
Barber, P.A., Plantation, for appellant.

  Lauren Faranda and Olga Acosta Farmer of Law Offices of Sanabria &
Marsh, Oklahoma City, OK, and Anthony J. Parrino and Jennifer W.
Opiola of Reynolds Parrino & Shadwick PA, St. Petersburg, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.